Exhibit 10.11
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made by and between Matthew L.
Sherman (the “Executive”) and Deciphera Pharmaceuticals, LLC, a Delaware limited
liability company (the “Company”). The Executive and the Company are
collectively referred to as the “Parties”. This Agreement supersedes, amends and
restates in all respects all prior discussions and agreements between the
Executive and the Company regarding the subject matter herein, including without
limitation any offer letter, employment agreement or severance agreement.
RECITALS
WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company commencing on October 1, 2019 (the “Effective
Date”), upon the terms contained herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:
1.Employment.
a.Term. The term of the Executive’s employment pursuant to this Agreement shall
commence on the Effective Date and continue until terminated in accordance with
the provisions hereof (the “Term”). The Executive’s employment with the Company
shall be “at will,” meaning that the Executive’s employment may be terminated by
the Company or the Executive at any time and for any reason subject to the terms
of this Agreement.
b.Position and Duties. During the Term, the Executive shall serve as the
Executive Vice President, Chief Medical Officer of Deciphera Pharmaceuticals,
Inc. (“Parent”) and the Company and shall have such powers and duties as may
from time to time be prescribed by the Chief Executive Officer of Parent or any
other person to whom the Executive may report, if applicable.
The Executive’s primary office location shall be at the Company’s headquarters
location in Waltham, Massachusetts. The Executive shall devote the Executive’s
full working time and efforts to the business and affairs of the Company.
Notwithstanding the foregoing, the Executive may serve on other boards of
directors, with the prior approval of the Board of Directors of Parent (the
“Board”), or engage in religious, charitable or other community activities as
long as such services do not materially interfere with the Executive’s
obligations or performance of the Executive’s duties to the Company as provided
in this Agreement, provided, however, that the Executive shall resign from any
board of directors on which the Executive serves as of the Effective Date
(except for the board of directors of Pieris Pharmaceuticals) no later than four
(4) months following the Effective Date, and, provided further that any and all
boards of directors on which Executive serves shall also be subject to any
future policy set by the Board regarding such service. To the extent applicable,
the Executive shall be deemed to have resigned from all officer and board member
positions that the Executive holds with the Company, Parent, or any of their
respective subsidiaries and affiliates upon the termination of the Executive’s
employment for any reason. The Executive shall execute any documents in
reasonable form as may be requested to confirm or effectuate any such
resignations.
2.Compensation and Related Matters.
a.Base Salary; Signing Bonus. The Executive’s initial annual base salary shall
be $500,000 per year. The base salary shall be evaluated annually by the Board
or the Compensation Committee of the Board (the “Compensation Committee”),
commencing with base salary evaluations for 2021 unless otherwise determined by
the Compensation Committee. The base salary in effect at any given time is
referred to herein as “Base Salary.” The Base Salary shall be payable in a
manner that is consistent with the Company’s usual payroll practices for senior
officers and employees. In addition, the Executive shall be eligible to receive
a signing bonus of $150,000.00 (gross), such payment to be made within thirty
(30) days from the commencement of employment, subject to the



--------------------------------------------------------------------------------

Exhibit 10.11
Executive’s continuous employment with the Company through such date. If the
Executive voluntarily terminates employment with the Company or the Company
terminates the Executive’s employment with the Company for Cause (as defined
below), within six (6) months of the Effective Date (measured at the earlier of
notice of, or the effective date of, such termination), the Executive will be
obligated to repay the Company the following amounts of the payment:
•termination between 0-6 months from Effective Date: $75,000; and
•termination after 6 months from Effective Date: $0.
b.Incentive Bonus Compensation. During the Term, the Executive shall be eligible
to receive cash incentive bonus compensation as determined by the Board or the
Compensation Committee from time to time. The Executive’s initial target annual
incentive bonus compensation shall be forty-five percent (45%) of the
Executive’s Base Salary. To earn incentive compensation, the Executive must be
employed by the Company on the day such incentive compensation is paid. For
fiscal year 2019, the Executive will be eligible for a cash incentive bonus for
a pro-rated period based on the number of days the Executive is employed by the
Company during such year.
c.Equity Compensation. Any equity awards granted to the Executive shall be
governed by the terms and conditions of Parent’s applicable equity incentive
plan(s) and the applicable award agreement(s) governing the terms of such equity
awards held by the Executive as approved by the Board (collectively, the “Equity
Documents”); provided, however, and notwithstanding anything to the contrary in
the Equity Documents, Section 5(a)(iii) of this Agreement shall apply in the
event of a termination by the Company without Cause or by the Executive for Good
Reason in either event within the Change in Control Period (as such terms are
defined below).
i. Stock Option Grants. Promptly after the Effective Date, and subject to the
approval of the Board or the Compensation Committee, the Executive shall be
granted an option to purchase 150,000 shares of common stock of Parent (“Common
Stock”) with an exercise price equal to the fair market value of the Common
Stock on the grant date (the “Option Grant”). Such Option Grant shall be deemed
to be an “incentive stock option” within the meaning of Section 422 of the Code
to the maximum extent permitted by law, and shall be governed by, and subject to
the terms and conditions of, Parent’s 2017 Stock Option and Incentive Plan (the
“Plan”) and an incentive stock option agreement between Parent and the
Executive. Additional stock option grants may be considered by the Board on an
annual basis.
ii. Grants of Restricted Stock Units. Promptly after the Effective Date, and
subject to the approval of the Board or the Compensation Committee, the
Executive shall be granted 35,000 Restricted Stock Units (“RSUs”) (the “RSU
Award”), which shall be governed by, and subject to the terms and conditions of,
the Plan and an RSU award agreement between Parent and the Executive. Additional
RSU grants may be considered by the Board during the Term.
d.Employee Benefits. During the Term, the Executive shall be entitled to
participate in the Company’s employee benefit plans and programs in effect from
time to time, subject to the terms of such plans and programs.
e.Expenses. The Executive shall be entitled to receive prompt reimbursement for
all reasonable and documented out-of-pocket business expenses incurred by the
Executive during the Term in performing services hereunder, in accordance with
the policies and procedures established by the Company for its senior officers
and employees in effect from time to time.
f.Paid Time Off. During the Term, the Executive shall be entitled to paid time
off in accordance with the Company’s policies and procedures in effect from time
to time. During the Term, the Executive shall also be entitled to all paid
holidays given by the Company to its executives.
2

--------------------------------------------------------------------------------

Exhibit 10.11
3.Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:
a.Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.
b.Disability. The Company may terminate the Executive’s employment if the
Executive is disabled and unable to perform the essential functions of the
Executive’s then existing position or positions under this Agreement with or
without reasonable accommodation for a period of one hundred eighty (180) days
(which need not be consecutive) in any twelve (12)-month period. If any question
shall arise as to whether during any period the Executive is disabled so as to
be unable to perform the essential functions of the Executive’s then existing
position or positions with or without reasonable accommodation, the Executive
may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company to
whom the Executive or the Executive’s guardian has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue. The Executive shall cooperate with any reasonable
request of the physician in connection with such certification. If such question
shall arise and the Executive shall fail to submit such certification, the
Company’s determination of such issue shall be binding on the Executive. Nothing
in this Section 3(b) shall be construed to waive the Executive’s rights, if any,
under existing law including, without limitation, the Family and Medical Leave
Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42
U.S.C. §12101 et seq.
c.Termination by Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall
mean: (i) conduct by the Executive constituting a material act of misconduct in
connection with the performance of the Executive’s duties, including, without
limitation, misappropriation of funds or property of Parent or any of its
subsidiaries or affiliates; (ii) the commission by the Executive of any felony
or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud, or any
conduct by the Executive that would reasonably be expected to result in material
injury or reputational harm to Parent or any of its subsidiaries and affiliates
if the Executive was retained in the Executive’s position; (iii) continued non-
performance by the Executive of the Executive’s duties hereunder (other than by
reason of the Executive’s physical or mental illness, incapacity or disability)
which has continued for more than thirty (30) days following written notice of
such non-performance from the Board; (iv) a breach by the Executive of any of
the provisions contained in the Restrictive Covenants Agreement; (v) a material
violation by the Executive of the Company’s or Parent’s written employment
policies; or (vi) failure to cooperate with a bona fide internal investigation
or an investigation by regulatory or law enforcement authorities, after being
instructed by the Company or Parent to cooperate, or the willful destruction or
failure to preserve documents or other materials known to be relevant to such
investigation or the inducement of others to fail to cooperate or to produce
documents or other materials in connection with such investigation.
d.Termination without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.
e.Termination by the Executive. The Executive may terminate the Executive’s
employment hereunder at any time for any reason, including but not limited to,
Good Reason. For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events: (i) the relocation of
the Company’s offices such that the Executive’s daily commute is increased by at
least fifty (50) miles each way without the written consent of the Executive;
(ii) a material diminution in the Executive’s Base Salary without the prior
consent of the Executive (other than in connection with, and substantially
proportionate to, reductions by the Company of the annual base salary of more
than fifty percent (50%) of its employees); or (iii) a material diminution in
the Executive’s responsibilities, authority or duties without the prior consent
of the Executive, other than changes in duties, authority or responsibilities
resulting from the Executive’s misconduct or temporarily while an investigation
is being conducted
3

--------------------------------------------------------------------------------

Exhibit 10.11
into allegations of misconduct; provided, however, that any reduction in duties,
authority or responsibilities or reduction in the level of management to which
the Executive reports resulting solely from a Change in Control which results in
the Company being acquired by and made a part of a larger entity shall not
constitute Good Reason (each a “Good Reason Condition”). “Good Reason Process”
shall mean that (i) the Executive reasonably determines in good faith that a
Good Reason Condition has occurred; (ii) the Executive notifies the Company in
writing of the first occurrence of the Good Reason Condition within 60 days of
the first occurrence of such condition; (iii) the Executive cooperates in good
faith with the Company’s efforts, for a period not less than 30 days following
such notice (the “Cure Period”), to remedy the condition; (iv) notwithstanding
such efforts, the Good Reason Condition continues to exist; and (v) the
Executive terminates the Executive’s employment within 60 days after the end of
the Cure Period. If the Company cures the Good Reason Condition during the Cure
Period, Good Reason shall be deemed not to have occurred.
f.Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.
g.Date of Termination. “Date of Termination” shall mean: (i) if the Executive’s
employment is terminated by the Executive’s death, the date of the Executive’s
death; (ii) if the Executive’s employment is terminated on account of disability
under Section 3(b) or by the Company for Cause under Section 3(c), the date on
which a Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the last date of employment as
referenced in the Notice of Termination; and (iv) if the Executive’s employment
is terminated by the Executive under Section 3(e) without Good Reason, thirty
(30) days after the date on which a Notice of Termination is given; and (v) if
the Executive’s employment is terminated by the Executive under Section 3(e)
with Good Reason, the date on which a Notice of Termination is given after the
end of the Cure Period. Notwithstanding the foregoing, (A) in the event that the
Executive gives a Notice of Termination to the Company, the Company may
unilaterally accelerate the Date of Termination and such acceleration shall not
result in a termination by the Company for purposes of this Agreement, and (B)
in the event that the Company terminates the Executive’s employment without
Cause under Section 3(d), the Company may unilaterally accelerate the Date of
Termination to any earlier effective date provided that the Company continues to
pay the Executive the Base Salary through the Date of Termination.
4.Compensation Upon Termination.
a.Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to the Executive’s authorized representative or estate) (i) any Base Salary
earned through the Date of Termination, unused vacation accrued through the Date
of Termination, and unpaid expense reimbursements (subject to, and in accordance
with, Section 2(e) of this Agreement); and (ii) any vested benefits the
Executive may have under any employee benefit plan of the Company through the
Date of Termination, which vested benefits shall be paid and/or provided in
accordance with the terms of such employee benefit plans, along with any other
payments or other forms of compensation required under applicable federal, state
or local law (collectively, the “Accrued Benefit”).
b.Termination without Cause; Termination for Good Reason. During the Term, if
the Executive’s employment is terminated by the Company without Cause as
provided in Section 3(d), or the Executive terminates the Executive’s employment
for Good Reason as provided in Section 3(e), then the Company shall pay the
Executive the Executive’s Accrued Benefit. In addition, subject to the Executive
signing a separation and general release agreement in a form and manner
satisfactory to the Company that shall include without limitation
post-employment obligations consistent with the Restrictive Covenants Agreement
(the “Separation and General Release Agreement”), the Separation and General
Release Agreement becoming irrevocable (after a 7 business day revocation
period) and fully effective, all within the time frame set forth in the
Separation and General Release Agreement (but in no event later than sixty (60)
days after the Date of Termination):
4

--------------------------------------------------------------------------------

Exhibit 10.11
i. the Company shall pay the Executive an amount equal to twelve (12) months of
the Executive’s then current Base Salary plus a pro-rated amount equal to the
Executive’s target annual incentive bonus compensation for the then-current year
pro-rated to account for the period of the Executive’s employment with the
Company during such year through the Date of Termination (the “Severance
Amount”), provided in the event the Executive is entitled to any payments
pursuant to the Restrictive Covenants Agreement (as defined in Section 8 below)
the Severance Amount received in any calendar year shall be reduced by the
amount the Executive is paid in the same calendar year pursuant to the
Restrictive Covenants Agreement (the “Restrictive Covenants Agreement Setoff”).
Notwithstanding the foregoing, if the Executive breaches Section 8 of this
Agreement, including the Restrictive Covenants Agreement which is incorporated
herein by reference, all payments of the Severance Amount shall immediately
cease;
ii. if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the group health plan provider, the
COBRA provider or the Executive a monthly payment until the earliest of (i)
twelve (12) months following the Date of Termination, (ii) the end of the
Executive’s COBRA health continuation period, or (iii) the date the Executive
becomes eligible for health insurance coverage in connection with new employment
or self- employment (and the Executive’s eligibility for any such benefits shall
be promptly reported by the Executive to the Company), in an amount equal to the
monthly employer contribution that the Company would have made to provide health
insurance to the Executive if the Executive had remained employed by the
Company; and
iii. the amounts payable under this Section 4(b) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over twelve (12) months commencing within sixty (60) days after the
Date of Termination; provided, however, that if the sixty (60)-day period begins
in one calendar year and ends in a second calendar year, the severance amount
shall begin to be paid in the second calendar year by the last day of such sixty
(60)-day period; provided, further, that the initial payment shall include a
catch-up payment to cover amounts retroactive to the day immediately following
the Date of Termination. Each payment pursuant to this Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2).
5.Change in Control Payment. The provisions of this Section 5 set forth certain
terms of an agreement reached between the Executive and the Company regarding
the Executive’s rights and obligations upon the occurrence of a Change in
Control (as defined below). These provisions are intended to assure and
encourage in advance the Executive’s continued attention and dedication to the
Executive’s assigned duties and the Executive’s objectivity during the pendency
and after the occurrence of any such event. These provisions shall apply in lieu
of, and expressly supersede, the provisions of Section 4(b) regarding severance
pay and benefits upon a termination of employment, if such termination of
employment occurs within 12 months after the occurrence of the first event
constituting a Change in Control (the “Change in Control Period”). These
provisions shall terminate and be of no further force or effect beginning after
the Change in Control Period.
a.Change in Control. During the Term, if during the Change in Control Period,
the Executive’s employment is terminated by the Company without Cause as
provided in Section 3(d) or the Executive terminates the Executive’s employment
for Good Reason as provided in Section 3(e), then, subject to the signing of the
Separation Agreement and Release by the Executive and the Separation Agreement
and Release becoming fully effective, all within the time frame set forth in the
Separation Agreement and Release (but in no event later than sixty (60) days
following the Date of Termination):
i. the Company shall pay the Executive a lump sum amount equal to one-and-a-half
(1.5) times the sum of (A) the Executive’s then current annual Base Salary plus
(B) the Executive’s target annual cash incentive compensation for the
then-current year (the “Change in Control Payment”), provided the Change in
Control Payment shall be reduced by the amount of the Restrictive Covenants
Agreement Setoff, if applicable, paid or to be paid in the same calendar year;
5

--------------------------------------------------------------------------------

Exhibit 10.11
ii. if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the group health plan provider, the
COBRA provider or the Executive a monthly payment until the earliest of (i)
twelve (12) months following the date of termination, (ii) the end of the
Executive’s COBRA health continuation period or (iii) the date the Executive
becomes eligible for health insurance coverage in connection with new employment
or self-employment (and the Executive’s eligibility for any such benefits shall
be promptly reported by the Executive to the Company), in an amount equal to the
monthly employer contribution that the Company would have made to provide health
insurance to the Executive if the Executive had remained employed by the
Company;
iii. notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement, all time-based stock options and other
time-based stock-based awards granted to the Executive shall immediately
accelerate and become fully exercisable or nonforfeitable as of the later of (i)
the Date of Termination or (ii) the Effective Date of the Separation Agreement
and Release, provided that any termination or forfeiture of the unvested portion
of such equity grants that would otherwise occur on the Date of Termination in
the absence of this Agreement shall be delayed until the Effective Date of the
Separation Agreement and Release and shall only occur if the vesting pursuant to
this subsection does not occur due to the absence of the Separation Agreement
and Release becoming fully effective within the time period set forth therein,
and Executive shall have 12 months from the Date of Termination to exercise all
vested stock options; and
iv. the amounts payable under this Section 5(a) shall be paid or commence to be
paid within sixty (60) days after the Date of Termination; provided, however,
that if the sixty (60)-day period begins in one calendar year and ends in a
second calendar year, such payment shall be paid or commence to be paid in the
second calendar year by the last day of such sixty (60)-day period.
b.Additional Limitation.
i. Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”), and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by Section
4999 of the Code, then the Aggregate Payments shall be reduced (but not below
zero) so that the sum of all of the Aggregate Payments shall be $1.00 less than
the amount at which the Executive becomes subject to the excise tax imposed by
Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Executive receiving a higher After Tax Amount (as defined
below) than the Executive would receive if the Aggregate Payments were not
subject to such reduction. In such event, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G- 1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).
ii. For purposes of this Section 5(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each
6

--------------------------------------------------------------------------------

Exhibit 10.11
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.
iii. The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 5(b)(i) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.
c.Definitions. For purposes of this Section 5, the following terms shall have
the following meanings:
“Change in Control” shall mean any of the following:
i. any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”), any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of Parent or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b- 2 under the Act) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of Parent representing 50 percent or more
of the combined voting power of Parent’s then outstanding securities having the
right to vote in an election of the Board (“Voting Securities”) (in such case
other than as a result of an acquisition of securities directly from Parent); or
ii. the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or
iii. the consummation of (A) any consolidation or merger of Parent where the
stockholders of Parent, immediately prior to the consolidation or merger, would
not, immediately after the consolidation or merger, beneficially own (as such
term is defined in Rule 13d-3 under the Act), directly or indirectly, shares
representing in the aggregate more than 50 percent of the voting shares of
Parent issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any), or (B) any sale or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of Parent.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by Parent which, by reducing the number of shares of
Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from Parent)
and immediately thereafter beneficially owns 50 percent or more of the combined
voting power of all of the then outstanding Voting Securities, then a “Change in
Control” shall be deemed to have occurred for purposes of the foregoing clause
(i).
6.Section 409A.
a.Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement or otherwise on account of the Executive’s separation from service
would be considered deferred compensation otherwise subject to the twenty
percent (20%) additional tax imposed pursuant to Section 409A(a) of the Code as
a result of the application
7

--------------------------------------------------------------------------------

Exhibit 10.11
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.
b.All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.
c.To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).
d.The Parties intend that this Agreement shall be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement or the
Restrictive Covenants Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). The Parties agree that
this Agreement may be amended, as reasonably requested by either party, and as
may be necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.
e.The Company makes no representation or warranty and shall have no liability to
the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.
7.Severability. If any provision of this Agreement, or any part thereof, is held
by a court or other authority of competent jurisdiction to be invalid or
unenforceable, the parties agree that the court or authority making such
determination shall have the power to reduce the duration or scope of such
provision or to delete specific words or phrases as necessary (but only to the
minimum extent necessary) to cause such provision or part to be valid and
enforceable. If such court or authority does not have the legal authority to
take the actions described in the preceding sentence, the parties agree to
negotiate in good faith a modified provision that would, in so far as possible,
reflect the original intent of this Agreement without violating applicable law.
8.Ongoing Obligations.
a.Restrictive Covenants Agreement. As a condition of the commencement of the
Executive’s employment, the Executive shall enter into the Employee
Confidentiality, Assignment and Noncompetition Agreement between the Company and
the Executive, attached hereto as Exhibit A (the “Restrictive Covenants
Agreement”). The Executive acknowledges and agrees that this Agreement is the
formal offer of employment, and that the Executive received this Agreement and
the Restrictive Covenants Agreement at least 10 business days prior to the
commencement of the Executive’s employment. In the interest of clarity, in the
event of a
8

--------------------------------------------------------------------------------

Exhibit 10.11
breach of the Restrictive Covenants Agreement by the Executive, the Company may
discontinue any post- employment payments made pursuant to this Agreement or the
Restrictive Covenants Agreement.
b.Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company shall not violate any obligations the Executive
may have to any such previous employer or other party. In the Executive’s work
for the Company, the Executive shall not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive shall not bring to the premises of the Company or
put onto Company systems or equipment any copies or other tangible embodiments
of non-public information belonging to or obtained from any such previous
employment or other party.
c.Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 8(c).
d.Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of the promises set forth in this Section 8, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
the Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Company shall be entitled, in addition to all
other remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company.
e.Protected Disclosures and Other Protected Actions. Nothing in this Agreement
shall be interpreted or applied to prohibit the Executive from making any good
faith report to any governmental agency or other governmental entity (a
“Government Agency”) concerning any act or omission that the Executive
reasonably believes constitutes a possible violation of federal or state law or
making other disclosures that are protected under the anti-retaliation or
whistleblower provisions of applicable federal or state law or regulation. In
addition, nothing contained in this Agreement limits the Executive’s ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including the Executive’s ability to provide documents or other information,
without notice to the Company. In addition, for the avoidance of doubt, pursuant
to the federal Defend Trade Secrets Act of 2016, the Executive shall not be held
criminally or civilly liable under any federal or state trade secret law or
under this Agreement or the Restrictive Covenants Agreements for the disclosure
of a trade secret that (a) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.
9.Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.
10.Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision
9

--------------------------------------------------------------------------------

Exhibit 10.11
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.
11.Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.
12.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
13.Notices. Any notices, requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and delivered in person or
sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.
14.Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.
15.Governing Law and Jurisdiction. This Agreement shall be construed under and
be governed in all respects by the laws of the Commonwealth of Massachusetts,
without giving effect to the conflict of laws principles of such state. The
parties hereby consent to the exclusive jurisdiction of the state and federal
courts of the Commonwealth of Massachusetts. Accordingly, with respect to any
such court action, the Executive (a) submits to the personal jurisdiction of
such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.
16.Successor to Company. This Agreement shall inure to the benefit of and be
enforceable by any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company.
17.No Third-Party Beneficiaries. This Agreement is intended solely for the
benefit of the parties and the Company’s respective successors and permitted
assigns and shall not confer upon any other person any remedy, claim, liability,
reimbursement, or other right. The Agreement is not intended and shall not be
construed to create any third-party beneficiaries or to provide to any third
parties with any remedy, claim, liability, reimbursement, cause of action, or
other right or privilege.
18.Assignment. Neither the Executive nor the Company may make any assignment of
this Agreement or any interest in it, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement (including the
Restrictive Covenants Agreement) without the Executive’s consent to any
affiliate or to any person or entity with whom the Company shall hereafter
effect a reorganization, consolidate with, collapse or merge into or to whom it
transfers all or substantially all of its properties or assets; provided further
that if the purchaser in any transaction involving the transfer of all or
substantially all of the Company’s assets assumes this Agreement and the
Executive accepts a position with the purchaser that is equivalent or better to
her position immediately preceding such transaction, then the Executive shall
not be entitled to any Severance Amount pursuant to Section 5 or any Change in
Control Payment pursuant to Section 6.
This Agreement shall inure to the benefit of and be binding upon the Executive
and the Company, and each of the Executive’s and the Company’s respective
successors, executors, administrators, heirs and permitted assigns.
19.Integration; Termination of Consulting Agreement. This Agreement, including
the Restrictive Covenants Agreement, constitutes the entire agreement between
the Parties with respect to the subject matter hereof
10

--------------------------------------------------------------------------------

Exhibit 10.11
and supersedes all prior written or oral agreements between the Parties
concerning such subject matter, including without limitation, any offer letter
between the Company and the Executive. Notwithstanding the foregoing, the Equity
Documents and any agreement relating to confidentiality, noncompetition,
non-solicitation or assignment of inventions shall not be superseded by this
Agreement and the Executive acknowledges and agrees that any such agreements
remain in full force and effect. Effective on the Effective Date, the Consulting
Agreement by and between the Executive and the Company, dated as of January 18,
2019, and any other consulting arrangements, if any, are hereby terminated in
their entirety.
20.Conditions. Notwithstanding anything to the contrary herein, the
effectiveness of this Agreement shall be conditioned on (i) the Executive’s
satisfactory completion of reference and background checks, and (ii) the
Executive’s submission of satisfactory proof of the Executive’s legal
authorization to work in the United States.
21.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document. A
facsimile or other electronic signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original.




11

--------------------------------------------------------------------------------

Exhibit 10.11
IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
Effective Date.
DECIPHERA PHARMACEUTICALS, LLC


Dated: 9/29/2019    By:  /s/ Steven L. Hoerter
Name: Steven L. Hoerter
Title: President & CEO




Dated: 9/30/2019   /s/ Matthew L. Sherman
Matthew L. Sherman

